The facts are fully set out in the former opinion, reported in 278 N.W. 291, of which this supplemental opinion is now made a part.
The injunctive portion of the decree of the trial court is set out in the original opinion and only needs to be referred to here. In short, it forbids the use of certain appliances or modalities, but permits defendant to recommend to a patient changes in diet, under certain restrictions. From the decree, except as to that part concerning diet, defendant appealed; and from that part permitting advising as to diet, the State appealed. The appeal was heard and determined in this court, and was reversed on plaintiff's appeal, with instructions, and affirmed on defendant's appeal.
Rehearing was granted June 24, 1938, and the case is now before us on such rehearing.
The defendant in his reply to plaintiff's argument on rehearing alleges that there is only one issue in this case, and that is: "Do the things which the evidence shows the defendant *Page 436 
did, constitute the practice of medicine and surgery?" Such was the question on the former hearing: "Whether the district court correctly held that the use of those things in the treatment of human ailments was not chiropractic, but constituted practice of medicine."
This case was thoroughly argued and presented on the former hearing, and in the argument on this rehearing little has been added other than to amplify the arguments on the former submission. The defendant urges, as on the former hearing, that the statutes of Iowa make a chiropractor a member of the healing professions, with authority to use any agency in accomplishing this result of healing the sick so long as he did not violate the express statutory provisions found in the Code; and that our interpretation of the statutes permitting and regulating the practice of his profession is too narrow in restricting the persons so practicing to the provisions of section 2555 of the Code.
We repeat the provisions of that section, so far as applicable:
"Persons who treat human ailments by the adjustment by hand of the articulations of the spine or by other incidental adjustments."
The statutory definition does not vary to any great extent from the well-known and generally accepted definition of this form of the healing art.
See 11 C.J., p. 758:
"Chiropractics. A system of healing that treats disease by manipulation of the spinal column; the specific science that removes pressure on the nerves by the adjustment of the spinal vertebrae. There are no instruments used, the treatment being by hand only. The word is coined from two Greek words `chiro' and `practicas,' signifying something done with the hands." (Cases cited.)
Ballantine's Law Dictionary defines "chiropractic" as follows:
"The word is derived from the Greek, and means, primarily, to do by hand, — hand manipulation. Webster's New International Dictionary defines chiropractic to be a system *Page 437 
of healing that treats disease by manipulation of the spinal column."
The practice of medicine and surgery is the practice of the healing art, and, unless some restriction be placed thereon by the legislature, the whole field of medicine and surgery is open to the practitioner. On the other hand, the practice of chiropractic, although recognized as a branch of the healing art, is throughout held and considered to be only one form of the practice, within well-defined limits, of the science of healing, as such practice is defined by Code section 2555. That is the method which may be used. To this the legislature has added, in section 2559, certain prohibitions. The legislature has prescribed the method of healing which may be used by these practitioners, and has further mentioned other methods which may not be used. The original opinion, describing the method these practitioners may employ, holds that these restrictions merely emphasize the limitations laid down in section 2555, to which defendant takes exception.
If section 2559 broadened the field in which the chiropractor might practice, and if he has the right to go outside the restrictions and employ other methods except such as are therein prohibited, then the whole field of medical science is open to him except as prohibited in that section. This defendant cannot claim. We believe that medicine and surgery comprehend the whole field of medicine and material medica; and that it was the intent of the legislature that chiropractic should be merely a form of treatment, and that it must be practiced according to the rules laid down by law. Whether or not the limitations are proper or too restrictive is not for this court to say.
If the use of these modalities is forbidden to the chiropractor, but they are used in the practice of medicine and surgery, as is held in the former opinion, to which we adhere, then this action was properly brought for a violation of the medical practice act.
It seems to us that the use of the appliances or modalities in the case at bar does come within the domain of medicine and surgery and would constitute a part of that practice. Therefore, as it constitutes a part of the practice of medicine and *Page 438 
surgery, and does not come within the definition of chiropractic, the injunction was properly issued.
It is urged that adherence to our former opinion will bar the use of mechanical appliances or common instruments by barbers, coaches, and others. The classes mentioned are not engaged in the practice of medicine, or of healing, nor are they holding themselves out to the public as healers.
The reason for all laws restricting this and other professions is the protection of the public, and to that end the legislature has seen fit to enact laws and provide means for enforcing the regulations governing the practice of the various forms of the art of healing, permitting each practitioner to follow his profession according to its established principles. Each may have its merits; but those persons who are authorized to practice one form of the art may not encroach upon another form for which they have no authority from the state.
The case is affirmed on defendant's appeal and reversed on plaintiff's appeal, with directions that a decree be entered in conformity herewith. — Reversed on plaintiff's appeal, with instructions; affirmed on defendant's appeal.
RICHARDS, SAGER, MILLER, and OLIVER, JJ., concur.